              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION
 

    JOHNNY SPEIGHT and
    TENISHA SPEIGHT,

                   Plaintiffs,
              v.                           Case No. 17-13663
                                           Hon. Terrence G. Berg
    EQUITYEXPERTS.ORG,
    LLC,

                   Defendant.

     ORDER GRANTING DEFENDANT’S MOTION TO STAY

     Plaintiffs Johnny and Tenisha Speight allege that Defendant un-
lawfully attempted to collect a debt from them on behalf of Plain-

tiff’s home-owners’ association (HOA), Charter Oaks Village Asso-

ciation. Plaintiffs allege violation of the Fair Debt Collection Prac-
tices Act, breach of contract, violation of the Michigan Occupational

Code, and fraud. The parties have completed fact discovery and are

in the middle of expert discovery. Their dispositive motions are due

on May 23, 2019.

     On February 2, 2019, Defendant filed a motion to stay the case

pending the appeal of another factually similar case: Sparks v. Eq-

uityExperts.org, No. 17-11330 (E.D. Mich.). Plaintiff opposes the

motion based on the argument that Sparks is dissimilar to the


                                  1
 
instant case and therefore that its resolution will not necessarily

affect this case. Plaintiff also alleges that Defendant has acted in

bad faith and for dilatory reasons. Having examined the complaints

filed in Sparks and Speight and the appellant’s brief filed in the

Sixth Circuit Court of Appeals, and reviewed the relevant case law,

the Court GRANTS Defendant’s motion.

    “[T]he power to stay proceedings is incidental to the power in-

herent in every court to control the disposition of the causes in its

docket with economy of time and effort for itself, for counsel and for

litigants.” Ohio Envtl. Council v. U.S. Dist. Court, Southern Dist. of
Ohio, Eastern Div., 565 F.2d 393, 396 (6th Cir. 1977) (quoting Lan-

dis v. North Am. Co., 299 U.S. 248, 254–55 (1936)).

    The Court notes at the outset that Defendant’s Motion to Stay
applies the wrong test for this type of request. Defendant cites the

test from Michigan Coalition of Radioactive Material Users, Inc. v.

Griepentrog, 945 F.2d 150, 153–54 (6th Cir. 1991). But this is the

test for determining whether a district court should stay its own

judgment pending appeal, pursuant to Fed. R. App. P. 8(a).

Whether a district court should stay one case pending the appeal of
a different, but similar, case is a different question, and the test for

that kind of stay is set forth in Landi, supra, and subsequent Sixth

Circuit case law defining the district court’s inherent power to man-
age its docket in circumstances such as the one currently before the

                                   2
 
Court: “[T]he burden is on the party seeking the stay to show that

there is pressing need for delay, and that neither the other party

nor the public will suffer harm from entry of the order.” Ohio Envtl.

Council, 565 F.2d at 396. In addition, this type of stay must have

reasonable limitations. Id. (citing Landis, 299 U.S. at 257).

    Appellant’s brief to the Sixth Circuit Court of Appeals in Sparks

contains arguments that are very similar to some—though not all—

of Plaintiff’s arguments in the instant case. The most important

similarity between the cases is that the Sparks plaintiffs seek to

have the Sixth Circuit determine whether EquityExperts has com-
plied with 15 U.S.C. §§ 1692e and 1692f by collecting EquityEx-

perts’ own fees directly from homeowners pursuant to the HOA by-

laws. See Appellant’s Brief, Sparks v. EquityExperts.org, No. 18-
2378, ECF No. 27 Page 38 (6th Cir. Feb. 27, 2019). In the instant

case, Plaintiffs also bring claims under these statutory sections,

and do so on the basis of almost identical facts. See Complaint, ECF
No. 1 PageID.6 ¶ 23, PageID.12 ¶¶ 55, 56. Similar cases in the East-

ern District of Michigan have already been stayed. See, e.g., Moore

v. EquityExperts.org, No. 17-10338, ECF No. 41; Wood v. EquityEx-
perts.org, No. 16-13276, ECF No. 35.

    While Plaintiffs in this case do raise some issues distinct from

those raised in the Sparks, a resolution of that case would greatly
narrow the issues in this case. The precedent would be helpful to

                                  3
 
the Court in resolving the parties’ dispositive motions if those mo-

tions are filed. In addition, briefing on Sparks will be complete by

May 16, 2019. Briefing Schedule, Sparks, ECF No. 26 Page 2. A stay

pending appeal would therefore not result in great delay of this

case.

     For the foregoing reasons, the Court GRANTS Defendant’s Mo-

tion to Stay. Defendant is ORDERED to file a notice with this

Court within 45 days of the Sixth Circuit’s Decision in Sparks v.

EquityExperts.Org, No. 17-11330.


      SO ORDERED.



    Dated: April 4, 2019   s/Terrence G. Berg
                           TERRENCE G. BERG
                           UNITED STATES DISTRICT JUDGE




 




                                 4
 
